DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The disclosure is objected to because of the following informalities:
            Paragraph 0001 should be updated to indicate that Serial No. 15/366,715 is now U.S. Patent No. 10,471,451, Serial No. 15/203,352 is now U.S. Patent No. 9,539,595 and Serial No. 14/194,193 is now U.S. Patent No. 9,409,193.
            Appropriate correction is required.


Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
            Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 13 and 14 of U.S. Patent No. 10,471,451. Although the claims at issue are not identical, they are not patentably distinct from each other because, except for obvious differences, the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.
            Claims 1-3 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7 and 9 of U.S. Patent No. 9,409,193. Although the claims at issue are not identical, they are not patentably distinct from each other because, except for obvious differences, the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.
1, 3, 10 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 12 of U.S. Patent No. 9,539,595. Although the claims at issue are not identical, they are not patentably distinct from each other because, except for obvious differences, the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

            Claims 1, 2, 3, 6-10 and 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kosmyna et al. (U.S. Patent 7,918,369, hereinafter Kosmyna, as cited by the Applicant).
            In regard to claim 1, Kosmyna discloses a device for applying a mixed component comprised of first and second receptacles 32-1,32-2 and /or 32-1’, 32-2’configured to receive first and second components, respectively, a static mixing nozzle 46 including a plurality of mixing elements (see Figure 4), having first and second ends and in fluid communication with the first and second receptacles, an applicator 22 comprising a spray tip 26 and an input for pressurized fluid 29 wherein the spray tip is downstream of the second end of 

            In regard to claim 2, a discharge nozzle 42-1,42-2 is disposed between the first end of the mixing nozzle and the first and second receptacles.
            In regard to claim 3, the discharge nozzle enables the components to flow therethrough and into the mixing nozzle.
           In regard to claim 6, the input 29 enables the applicator to use air pressure.
           In regard to claim 7, a regulator 31 regulates the pressurized fluid.
           In regard to claim 8, the operating member 40 is trigger configured to enable application of the mixed component.
            In regard to claim 9, the first and second receptacles are considered to define first and second cartridges, respectively.
            In regard to claim 10, the receptacles have cross-sectional areas that would inherently be proportional to a predetermined mixing ratio.
            In regard to claim 13, the operating member 40 is disposed on a handle of the device (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kosmyna.
In regard to claim 11, a ratio of the cross-sectional area of the receptacle 32-1, 32-2 and/or 32-1’, 32-2’ appears to be 1:1.  In any event, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the receptacles can be designed to have any suitable cross-sectional ratio, depending on the substance being dispensed, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the specific ratio of the cross-sections of the receptacles (as evidenced by the wide range of possible ratios) and the Kosmyna reference in no way limits the receptacles to any particular cross-sectional ratio.
 

Allowable Subject Matter
             Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the double patenting rejection above being overcome.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that no unclaimed features of the Applicant’s device were found in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW


/DAVID J WALCZAK/Primary Examiner, Art Unit 3754